DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
	This Office Action has been duplicated for the purpose of the corrected inadvertent error mailed on 03/18/2021.


Preliminary Remarks
	The amendment filed on 03/03/2021 has been entered.  Claims 1 and 17 have been amended, and claims 2-3, 5, 7-8, and 18 remain cancelled.


Reasons for Allowance
	Independent claim 1, and its dependent claims 4, 6, 9-16 are allowable and independent claim 17, and its dependent claims 19-22 are allowed, and have been renumbered 1-16.

The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a specimen container wherein a part of an inner side wall facing the internal space of the well forms a rising part 
The closet prior art is of US 9180456-Malinoski et al., US 8058060 B2-Esser et al., US 20150072405-Ito, GB2539935A- Lichtenberg et al., US 7785098 B1-Appleby et al., Obuchi et al., and US 2010/0028935 A1-Ciaiolo et al.  Malinoski et al. teaches a microwell plate made of a first material having holes.  Esser et al. teaches a culture insert carrier, a culture insert and a culture system for a cell culture substrate enabling culturing of anchorage-dependent cells in an adhered state.  Ciaiolo et al. teaches convex-bottom microwells for laboratory use in optical analyses of colorimetric or enzymological type.  In combination, the above the above mentioned prior art references teaches a similar container for holding specimens comprising wells with an opening for storing fluids, and a body which comprises an opening at the upper end and an internal space for the storage of fluids.  However, Malinoski et al., Esser et al., Ito, Lichtenberg et al., Appleby et al., Obuchi et al., and Ciaiolo et al. does not teach or fails to fairly suggest a container comprising a body with wells having openings at the upper end; capable of storing fluids wherein a part of an inner side wall facing the internal space of the well forms a rising part which has a groove-like shape projecting in an external direction from the internal space and extends vertically from a circumference of the opening to at least a first depth, thereby partially extending the internal space outwardly, where in a plan view, a first cross 
The following is an examiner’s statement of reasons for allowance: for claim 17, the prior art fails to teach or fairly suggest a specimen container wherein a part of an inner side wall facing the internal space of the well forms a rising part that projects toward the internal space and extends upwardly from a bottom of the well along a circumference of the well, and a top face of one rising part changes in height in a circumferential direction of the inner side wall and it includes one portion appearing in a second cross section and absent in a first cross section; and another portion disposed to a different position from the one portion in the circumferential direction and appearing both in the first cross 
The closet prior art is of US 8058060 B2-Esser et al., US 20150072405-Ito, US and US 2010/0028935 A1-Ciaiolo et al.  Esser et al. teaches a culture insert carrier, a culture insert and a culture system for culturing and testing different kinds of cells.  Ito teaches a well plate formed with a well for holding subject to be sucked by a suction nozzle on an inner bottom part and storing liquid.  Ciaiolo et al. teaches convex-bottom microwells for laboratory use in optical analyses of colorimetric or enzymological type.  In combination, the above the above mentioned prior art references teaches a similar container for holding specimens comprising wells with an opening for storing fluids, and a body which comprises an opening at the upper end and an internal space for the storage of fluids.  However, Esser et al., Ito, and Ciaiolo et al. does not teach or fails to fairly suggest a container comprising a body with wells having openings at the upper end; capable of storing fluids wherein a specimen container comprises a part of an inner side wall facing the internal space of the well forms a rising part that projects toward the internal space and extends upwardly from .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 7, lines 10-15;, pg. 8, lines 1-14; pg. 9, lines 1-8;, and pg. 10, lines 1-11, filed 03/03/2021, with respect to independent claims 1 and 10, and the subsequent dependent claims have been fully considered and are persuasive.  The rejection of 12/03/2020 has been withdrawn. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799